Title: From Thomas Jefferson to Thomas Loraine McKenney, 2 July 1822
From: Jefferson, Thomas
To: McKenney, Thomas Loraine

Monticello
July 2. 22.Th: Jefferson returns his thanks to mr McKenny for the kind expressions of his note of June 26.  and for his attention in sending him a copy of his Prospectus. but age, debility and an aversion to politics have for some time withdrawn him from every thing of that character. he reads but
			 one newspaper, and that of his own state, and for the sake of the advertisements chiefly: giving a preference to whatever will tranquilise, rather than disturb the quiet in which he wishes to pass
			 his
			 remaining days. he salutes mr McKenny with respect.